UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7479


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH MANTRELL NESMITH, a/k/a K-Wayne,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:13-cr-00843-RBH-6)


Submitted: February 21, 2019                                 Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Mantrell Nesmith, Appellant Pro Se. Christopher Dolan Taylor, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Mantrell Nesmith appeals the district court’s order denying his pro se

motions. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.      United States v. Nesmith, No.

4:13-cr-00843-RBH-6 (D.S.C. Nov. 27, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2